DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 2/05/2021 canceling claims 7-13 and 27 has been entered by the examiner.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/23/2021 has been entered and considered by the examiner.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Splitting an information block into sub-blocks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14-26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZTE (CN106160987) IDS submitted by Applicant and Google patents translation included as Foreign Patent Documents.
Regarding claims 1 and 14, ZTE teaches an information transmitting method performed by a user equipment (Abstract), the method/user equipment comprising: 
a receiving unit configured to; a splitting unit configured to; a transmitting unit configured to (Page 5; Abstract; control information is Downlink Control Information (DCI) when the th transmission node is a data sending side; i.e. the device segments data and transmits/receives data so it would necessarily include these units): 
receiving indication information, the indication information indicating sub-block sizes of a plurality of sub-blocks obtained by splitting an information block to be transmitted (Page 5; Abstract; the control information carrying indication information, the indication information indicating at least … a code block division parameter, … a transmission block size ratio, … a size parameter for a second transmission block size parameter, … the modulation orders of the codeword streams are used to define modulation orders of the codeword streams, the 1 st transport block size parameter of the 0 codeword streams is used to define a transport block size of the codeword streams; i.e. the control information includes indication information which sets a transmission block size);
splitting the information block to be transmitted into the plurality of sub-blocks according to the indication information (Page 6; Abstract; the code block segmentation parameters include: the maximum code block size after segmentation; i.e. the data would be segmented into block up to the maximum code block size);
processing respective sub-blocks to generate transmission data, and transmitting the transmission data (Page 6; Abstract; the transmission block is segmented based on a specified code block segmentation method, the maximum code block size corresponding to the specified code block segmentation method is determined according to an application scene, the symbols of the code block are interleaved based on a specified interleaving depth and then mapped onto time-frequency domain resources; i.e. after segmenting into sub-blocks, the sub-blocks are interleaved and mapped to generate transmission data).
Regarding claims 2 and 15, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, an information block size of the information block to be transmitted is equal to a sum of sub-block sizes of the respective sub-blocks; or a sum of the information block size of the information block to be transmitted and a transmission additional bit length of the information block to be transmitted is equal to a sum of sub-block sizes of the respective sub-blocks and transmission additional bit lengths of the respective sub-blocks (Page 6; Abstract; the transmission block is segmented based on a specified code block segmentation method, the maximum code block size corresponding to the specified code block segmentation method is determined according to an application scene, the symbols of the code block are interleaved based on a specified interleaving depth and then mapped onto time-frequency domain resources; i.e. the sub-blocks would be mapped to the time-frequency domain resources which could include subframes, PRBs, etc. and the segmentation would necessarily include sub-blocks to fill this duration or there would be extra space which would be available which would be filled with pad bits).
Regarding claims 3 and 16, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the indication information includes size partition ratios corresponding to the respective sub-blocks (Page 5; Abstract; the control information carrying indication information, the indication information indicating at least … a code block division parameter, … a transmission block size ratio, … a size parameter for a second transmission block size parameter, … the modulation orders of the codeword streams are used to define modulation orders of the codeword streams, the 1 st transport block size parameter of the 0 codeword streams is used to define a transport block size of the codeword streams; i.e. the control information includes indication information which sets a transmission block size ratio).
Regarding claims 4 and 17, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein the processing respective sub-blocks comprises: modulating the respective sub-blocks by using a first type of modulation manner, respectively (Page 5; Abstract; the control information carrying indication information, the indication information indicating at least … a code block division parameter, … a transmission block size ratio, … a size parameter for a second transmission block size parameter, … the modulation orders of the codeword streams are used to define modulation orders of the codeword streams, the 1 st transport block size parameter of the 0 codeword streams is used to define a transport block size of the codeword streams; i.e. the control information includes indication information which sets a modulation order).
Regarding claims 5 and 18, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the indication information includes modulation and coding scheme index and/or parameters corresponding to the modulation and coding scheme index in a modulation and coding scheme table (Pages 4 and 8; the different CQIs correspond to respective Modulation and Coding Schemes (MCS), as shown in table 1; a second coded modulation scheme index corresponding to codeword streams; i.e. the control information includes indication information which sets an MCS value/index).
Regarding claims 6 and 19, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the splitting the information block to be transmitted into the plurality of sub-blocks according to the indication information includes: obtaining indexes of sub-block sizes corresponding to the modulation and coding scheme index and/or parameters corresponding to the modulation and coding scheme index according to the modulation and coding scheme index and/or parameters corresponding to the modulation and coding scheme index, and determining sub-block sizes of the respective sub-blocks according to the indexes of sub-block sizes (Pages 4, 5, and 8; Abstract; the control information carrying indication information, the indication information indicating at least … a code block division parameter, … a transmission block size ratio, … a size parameter for a second transmission block size parameter, … the modulation orders of the codeword streams are used to define modulation orders of the codeword streams, the 1 st transport block size parameter of the 0 codeword streams is used to define a transport block size of the codeword streams; the different CQIs correspond to respective Modulation and Coding Schemes (MCS), as shown in table 1; a second coded modulation scheme index corresponding to codeword streams; i.e. the control information includes indication information which sets an MCS value/index to be used and code block size for the different streams).
Regarding claim 20, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein the modulation and coding scheme table is: a second modulation and coding scheme table obtained by changing parameters corresponding to one or more modulation and coding scheme indexes in a first modulation and coding scheme table; a third modulation and coding scheme table obtained by adding one or more modulation and coding scheme indexes and parameters corresponding to the one or more modulation and coding scheme indexes to the first modulation and coding scheme table; or the modulation and coding scheme table is at least one fourth modulation and coding scheme table separated from the first modulation and coding scheme table and obtained by constructing based on the modulation and coding scheme indexes and parameters corresponding to the one or more modulation and coding scheme indexes, the first modulation and coding scheme table and the at least one fourth modulation and coding scheme tables corresponding to different channel conditions and/or channel quality feedback conditions, respectively (Pages 4, 5, and 8; Abstract; the control information carrying indication information, the indication information indicating at least … a code block division parameter, … a transmission block size ratio, … a size parameter for a second transmission block size parameter, … the modulation orders of the codeword streams are used to define modulation orders of the codeword streams, the 1 st transport block size parameter of the 0 codeword streams is used to define a transport block size of the codeword streams; the different CQIs correspond to respective Modulation and Coding Schemes (MCS), as shown in table 1; a second coded modulation scheme index corresponding to codeword streams; i.e. the control information includes indication information which sets an MCS value/index to be used and code block size for the different streams and there are multiple values for the size parameter for each of the streams).
Regarding claim 21, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the transmitting unit converts the respective sub-blocks into a single data sequence; and modulates the single data sequence by using a second type of modulation manner (Page 5; Abstract; the th constellation arrangement version of the codeword streams is used to define modulation constellation mapping of the codeword streams; i.e. the constellation arrangement is used to modulate the data into the codeword streams).
Regarding claim 22, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the parameters corresponding to the modulation and coding scheme index include constellation mapping information; and the transmitting unit modulates the single data sequence by using the constellation mapping information (Page 5; Abstract; the th constellation arrangement version of the codeword streams is used to define modulation constellation mapping of the codeword streams; i.e. the constellation arrangement is used to modulate the data into the codeword streams).
Regarding claim 23, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the constellation mapping information includes information of one or more initial constellations and/or adjustment factors corresponding to the initial constellations (Page 5; In an embodiment of the present invention, the joint encoding of the th class parameter and the second class parameter includes joint encoding at least combination of: combining joint coding of parameters of set 1 and parameters of set 2, wherein the set 1 is composed of power ratio, amplitude parameter and bias value, and the set 2 is composed of modulation order ratio and second constellation diagram permutation versions corresponding to code word streams; i.e. the constellation diagram permutations would read on the adjustment factors).
Regarding claim 24, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the adjustment factors include power ratios and/or rotation angles corresponding to the initial constellations (Page 5; In an embodiment of the present invention, the joint encoding of the th class parameter and the second class parameter includes joint encoding at least combination of: combining joint coding of parameters of set 1 and parameters of set 2, wherein the set 1 is composed of power ratio, amplitude parameter and bias value, and the set 2 is composed of modulation order ratio and second constellation diagram permutation versions corresponding to code word streams; i.e. the constellation diagram permutations would read on the adjustment factors and power ratio is part of these parameters).
Regarding claim 25, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the transmitting unit generates a synthetic constellation by using the information of the initial constellations, the power ratios and/or the rotation angles corresponding to the initial constellations, and maps the single data sequence by using the synthetic constellation (Page 5; In an embodiment of the present invention, the joint encoding of the th class parameter and the second class parameter includes joint encoding at least combination of: combining joint coding of parameters of set 1 and parameters of set 2, wherein the set 1 is composed of power ratio, amplitude parameter and bias value, and the set 2 is composed of modulation order ratio and second constellation diagram permutation versions corresponding to code word streams; i.e. the joint encoding would create the synthetic constellation).
Regarding claim 26, ZTE teaches the limitations of the previous claims.  ZTE further teaches wherein, the indication information includes indication information used to indicate constellation mapping information in a constellation mapping information table (Page 5; the th constellation arrangement version of the codeword streams is used to define modulation constellation mapping of the codeword streams; In an embodiment of the present invention, the joint encoding of the th class parameter and the second class parameter includes joint encoding at least combination of: combining joint coding of parameters of set 1 and parameters of set 2, wherein the set 1 is composed of power ratio, amplitude parameter and bias value, and the set 2 is composed of modulation order ratio and second constellation diagram permutation versions corresponding to code word streams; i.e. the constellation arrangement is used to modulate the data into the codeword streams and this information could be in a table).
Regarding claim 28, ZTE teaches a base station (Abstract) comprising: 
a transmitting unit configured to transmit indication information, the indication information indicating sub-block sizes of a plurality of sub-blocks obtained by splitting an information block to be transmitted by a user equipment (Pages 5 and 6; Abstract; the control information carrying indication information, the indication information indicating at least … a code block division parameter, … a transmission block size ratio, … a size parameter for a second transmission block size parameter, … the modulation orders of the codeword streams are used to define modulation orders of the codeword streams, the 1 st transport block size parameter of the 0 codeword streams is used to define a transport block size of the codeword streams; the code block segmentation parameters include: the maximum code block size after segmentation; i.e. the control information includes indication information which sets a transmission block size);
a receiving unit configured to receive transmission data of the user equipment, the transmission data being generated by the user equipment splitting the information block to be transmitted into the plurality of sub-blocks according to the indication information and processing respective sub-blocks (Page 6; Abstract; the transmission block is segmented based on a specified code block segmentation method, the maximum code block size corresponding to the specified code block segmentation method is determined according to an application scene, the symbols of the code block are interleaved based on a specified interleaving depth and then mapped onto time-frequency domain resources; i.e. after segmenting into sub-blocks, the sub-blocks are interleaved and mapped to generate transmission data by the UE to be sent to the base station).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474